560 S.E.2d 357 (2002)
STATE of North Carolina
v.
James Eral ROBINSON.
No. 388A95-2.
Supreme Court of North Carolina.
January 31, 2002.
James E. Robinson, Pro Se.
Daniel P. O'Brien, Assistant Attorney General, Rex Gore, District Attorney, for State.


*358 ORDER

Upon consideration of the petition filed by Defendant Pro Se in this matter for a writ of certiorari to review the order of the Superior Court, Bladen County, the following order was entered and is hereby certified to the Superior Court of that County:
"Denied by order of the Court in conference, this the 31st day of January 2002."